Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenyatta Hasani Adams appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion and its subsequent order denying reconsideration. We have reviewed the record and. find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Adams, No. 2:07-cr-00113-RGD-JEB-l (E.D. Va. July 17, 2008; filed Aug. 13, 2008; entered Aug. 18, *4432008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED